Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/806,900 INTERLOCKING BLOCK WALL MOUNT filed on 3/2/2020.  Claims 1-12 are pending.  This Final Office Action is in response to applicant’s reply dated 9/30/2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 102
Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8524076 to Yang.
With regards to claim 1, Yang teaches an interlocking block mounting apparatus (110), having an interlockable block having a plurality of sides; at least one male interlocking member (111) disposed on at least one of the plurality of sides; at least one female interlocking member (125, 124) disposed on at least one of the plurality of sides; a first bore hole (131) extending throughout the length of the interlocking block along a first axis and disposed on a first of the plurality of sides along a first axis; a second bore hole (112) extending throughout the length of the interlocking block along a second axis and disposed on a second of the plurality of sides along a second axis; and a third bore hole (141) extending throughout the length of the interlocking block along a third axis and disposed on a third of the plurality of sides along a third axis, wherein the at least one male interlocking member is sized to receive a corresponding object female interlocking member of an object for display, wherein the at least one female interlocking member is sized to receive a corresponding object male interlocking member of the object for display.
With regards to claim 2, Yang teaches wherein the first bore hole, the second bore hole and the third bore hole intersect at the substantial center of the interlocking interlockable block mounting apparatus. 
With regards to claim 3, Yang teaches a cap (10) corresponding to an opening of one of the first bore hole, the second bore hole and the third bore hole.
With regards to claim 4, Yang teaches wherein the interlocking block mounting apparatus interlockable block is a rectangular cube. (See Figure 5).
With regards to claim 8, Yang teaches wherein the bore hole is sized according to one of a round cylinder, an oval cylinder, a rectangular cylinder, and an irregularly shaped cylinder.
With regards to claim 9, Yang teaches wherein the at least one male interlocking member and the at least one female interlocking are disposed on one of the plurality of sides.
With regards to claim 10, Yang teaches wherein the at least one male interlocking member is disposed on a first of the plurality of sides and the at least one female interlocking is disposed on a second of the plurality of sides.
With regards to claim 11, Yang teaches wherein the at least one male interlocking member and the at least one female interlocking are disposed on the plurality of sides.


Claim Rejections - 35 USC § 103
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8524076 to Yang.
With regards to claim 5, it has been held that making a device of a suitable material is obvious, Yang does not specifically teach that the first side, the second side and the third side are constructed of plastic, however plastic is a suitable material having anti corrosive properties.


Response to Arguments
	The applicant’s argument are moot in view of the new grounds of rejection above.   

Allowable Subject Matter
Claims 6, 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 6, the prior art does not teach a peg sized according to the length and diameter of at least one of the first, second and third bore holes.
With regards to claim 12, the prior art does not teach a bore hole insert having a diameter smaller than a diameter of at least one of the first bore hole, the second bore hole and the third bore hole.
	 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        11/16/21